DIREXION FUNDS AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT, dated as of the 23rd day of December, 2008, to the Fund Administration Servicing Agreement dated as of February 16, 2004, as amended, (the “Fund Administration Agreement”) is entered into by and between Direxion Funds, a Massachusetts business trust, (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Trust and USBFS have entered into a Fund Administration Agreement; and WHEREAS, the Trust intends to create additional funds and the parties desire to amend the fees; and WHEREAS, the Trust and USBFS desire to amend the Fund Administration Agreement to include the additional funds and to amend the fees; and WHEREAS, Section 6 of the Fund Administration Agreement allows for its modification by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Amended Exhibit A and Amended Exhibit B are hereby superseded and replaced with Amended Exhibit A and Amended Exhibit B attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. DIREXION FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Dan O’Neill By: /s/ Michael R. McVoy Name: Dan O’Neill Name: Michael R. McVoy Title: President Title: Executive Vice President Amended EXHIBIT A to the Fund Administration Agreement Separate
